Citation Nr: 1534351	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).

2. Entitlement to service connection for a left knee disorder, to include claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

3. Entitlement to service connection for a right knee disorder, to include claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

4. Entitlement to service connection for a left hip disorder, to include claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

5. Entitlement to service connection for a right hip disorder, to include claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

6. Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2010 rating decisions issued by the RO. The Board remanded the issues on appeal in October 2014 for further development of the record  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that by decision dated June 1, 2015, this case was remanded for additional development of the record. However, it does not appear that the requested development was completed prior to the case being returned to the Board in July 2015. 

The Board reiterates that here the Veteran is seeking service connection for a psychiatric disorder, bilateral knee disorders, bilateral hip disorders, and psoriasis.

Pursuant to the Board's October 2014 remand, the Veteran was to be scheduled for an examination to determine the nature and etiology of any current psychiatric disorder found, an examination to determine the nature and etiology of any current knee or hip disorder found, and to obtain a medical opinion addressing the etiology of the Veteran's psoriasis.

In accordance with the Board's remand directives, the Veteran was scheduled for a VA examination for posttraumatic stress disorder (PTSD) and for a VA medical opinion on November 5, 2014.  The Veteran failed to report for the examination; the examination and medical opinion were then cancelled.

Based upon a complete review of the record, the Board concludes that the RO has not substantially complied with the Board's October 2014 remand directives.  As for his VA examination for PTSD, there is no evidence of record indicating that the Veteran was properly notified of this examination.  As for the medical opinion concerning the Veteran's psoriasis, this was to be based upon a review of the evidence of record alone.  Thus, the medical opinion was to have been obtained without need for attendance by the Veteran.  Lastly, there is no evidence of record that the Veteran was ever scheduled for an examination to address whether his claimed bilateral knee and hip disorders are related to his military service or due to his service connected lumbar spine disorder.  

Under these circumstances, the RO must obtain the Veteran's updated treatment records, and then provide him examinations for his psychiatric disorder and his bilateral knee and hip disorders.  The RO must also obtain a medical opinion addressing the nature and etiology of the Veteran's psoriasis.  38 C.F.R. § 3.159(c)(4)(i); Stegall v. West, 11 Vet. App. 268 (1998); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for any psychiatric disorder, bilateral knee and hip disorders, psoriasis, and service-connected degenerative joint disease of the lumbar spine, since February 2014.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding each of the stressors to which he alleges he was exposed during his military service.  The Veteran must be asked to provide specific details of each claimed stressful event he experienced during service, including dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment, or any other identifying detail. 

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  The consequences for failure to cooperate with the development of the claim may include denial of the claim.  38 C.F.R. §§ 3.158 (2014).
 
3. Thereafter, the RO must review the file and prepare a summary of all the claimed stressors.  The RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor.  The RO must then make a determination as to whether the evidence establishes the occurrence of an alleged stressor or stressors.

4. Then, the Veteran must be afforded a comprehensive VA examination to determine whether any psychiatric disorder currently or previously diagnosed during the course of this appeal, including PTSD and depressive disorder, not otherwise specified, is related to his military service.  The Veteran's evidence of record, in the form of electronic records, must be reviewed examiner.  All symptoms and findings must be reported.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  

The examiner must provide diagnoses for all psychiatric disorders found currently and during the course of this appeal, including PTSD and depressive disorder, not otherwise specified.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, for each psychiatric disorder identified, the examiner must provide an opinion as to whether it is related to the Veteran's military service.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5. The Veteran must be afforded the appropriate examination(s) to determine whether any knee and hip disorders currently or previously diagnosed during the course of this appeal are related to his military service or to his service-connected degenerative disc disease of the lumbar spine.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, the examiner must separately answer and provide a supporting rationale for each of the following:  

A.  For the Veteran's left knee, the examiner must identify all left knee disorder(s) shown currently or during the course of this appeal; and for each left knee disorder identified, indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by his service-connected degenerative disc disease of the lumbar spine.

B.  For the Veteran's right knee, the examiner must identify all right knee disorder(s) shown currently or during the course of this appeal, including right knee psoriatic arthritis and right knee spondyloarthropathy, with mild degenerative joint disease; and for each right knee disorder identified, indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by his service-connected degenerative disc disease of the lumbar spine.
 
C.  For the Veteran's left hip, the examiner must identify all left hip disorder(s) shown currently or during the course of this appeal; and for each left hip disorder identified, indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by his service-connected degenerative disc disease of the lumbar spine.

D.  For the Veteran's right hip, the examiner must identify all right hip disorder(s) shown currently or during the course of this appeal, including psoriatic arthritis of the right hip and right hip spondyloarthropathy; and for each right hip disorder identified, indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by his service-connected degenerative disc disease of the lumbar spine.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6. The RO must obtain a medical opinion addressing the etiology of the Veteran's psoriasis.  The evidence of record, in the form electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

After a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's psoriasis began during or was otherwise caused by his military service, including inservice exposure to Agent Orange.

In providing this opinion, the examiner is to consider the Veteran's contentions concerning his psoriasis beginning in his first post service year; his service treatment records; post service treatment records documenting psoriasis treatment as early as December 9, 1985; medical opinion letters to Veteran and VA, both dated November 2, 2009, VA physician, H.K., M.D.; VA dermatological examination in April 2011; and the remaining evidence of record.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7. The examination reports and medical opinion must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

8. The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

9. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




